McDONALD, Judge.
In Cause No. 11,425, in the district court of Van Zandt County, on October 20,1956, appellant was sentenced to serve life in the penitentiary for the offense of murder with malice. The original sentence was irregular in that it did not give effect to the indeterminate sentence law and require appellant to serve not less than two years nor more than life in the penitentiary. Appellant filed a motion to enter sentence nunc pro tunc on August 25, 1959, to correct such defect. Thereafter, a bench warrant was issued and appellant returned to Van Zandt County, and a motion to enter judgment nunc pro tunc was filed by the criminal district attorney. Order nunc pro tunc was entered July 3, 1961, correcting the defect.
This is an appeal from the nunc pro tunc hearing.
Appellant filed a motion for new trial on entry of the sentence nunc pro tunc, alleging numerous errors committed during the trial of the case, not on the entry of the judgment nunc pro tunc. Appellant complains of acts during and before trial.
Appellant adduced testimony at the hearing given him by the careful trial judge on the motion for new trial, none of his allegations being supported by any evidence. We find no merit in appellant’s contention.
The nunc pro tunc sentence read not less than five years nor more than life. The sentence should have read and is now reformed to read not less than two years nor more than life. Art. 775, C.C.P.; Jackson v. State, 136 Tex. Cr. Rep. 574, 126 S.W. 2d 965.
We find no reversible error. The nunc pro tunc proceedings were all regular, the sentence being reformed as above stated.
The proceedings are affirmed.